Citation Nr: 0705495	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  02-03 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.  

2.  Entitlement to service connection for a right shoulder 
disability claimed as arthritis of the right shoulder.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic low back strain, to include intervertebral disc 
syndrome of the thoracolumbar spine.  

4.  Entitlement to an initial (compensable) rating for 
anemia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1993 to October 
2001.  

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in January 
2005 but was remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further review.  

The veteran appeared at a July 2004 hearing before an Acting 
Veterans Law Judge who is no longer employed at the Board.  
The veteran was informed of this and offered another hearing 
in a December 2006 letter but replied that she did not want 
the additional hearing.  The Board will proceed with review 
of the veteran's appeal.  

In June 2006, the veteran raised the issue of entitlement to 
service connection for a hysterectomy, to include as 
secondary to her service connected anemia.  This issue has 
not been considered by the RO and is referred to them for 
development and adjudication.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for chronic low back strain, to include 
intervertebral disc syndrome of the thoracolumbar spine, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A current right hip disability has not been demonstrated.  

2.  A current right shoulder disability has not been 
demonstrated. 

3.  From August 29, 2003 to December 2, 2005 the veterans 
anemia was manifested by hemoglobin predominantly 10gm/100ml 
or less with symptoms including easy fatigability; since 
December 3, 2005 the anemia has been asymptomatic. 



CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  A right shoulder disability, regional pain syndrome, was 
incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006).

3.  The criteria for entitlement to an initial 10 percent 
rating for anemia were met from August 29, 2003 to December 
2, 2005, but the criteria for a compensable evaluation have 
not been met for the period beginning December 3, 2005.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.117, Code 7700 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
November 2001.  This notice included the type of evidence 
needed to substantiate the claims for service connection.  
This information was repeated in greater detail in a November 
2003 letter.  An April 2005 letter notified the veteran of 
the type of evidence needed to substantiate the claims for 
increased evaluations.  These letters informed the veteran 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
Finally, the April 2005 letter told the veteran to provide 
any evidence in his possession that pertained to his claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, service connection has been granted 
for two of the issues, and the first three Dingess elements 
are substantiated.  Further notice in this regard is not 
required.  The veteran was provided with the remainder of the 
notice required by Dingess in May 2006.  His claims were 
readjudicated after the receipt of this notice in August 
2006, which cured any timing deficiency.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

As portions of the notice came after the initial adjudication 
of the claim, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the timing deficiency was remedied by 
the AMC's readjudication of the claim after sending the 
proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In addition, as to the anemia claim, the Dingess Court held 
that once service connection was granted, the claim was 
substantiated and further notice was not required as to the 
downstream question of the initial evaluation.  Dingess v. 
Nicholson, 20 Vet. App. at 490-1.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities and 
pertinent opinions have been offered by the examiner.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Right Hip

The service medical records are negative for evidence of 
injury or treatment for a right hip disability.  However, an 
October 2000 treatment record shows that during a series of 
tests to determine the nature of a disability of the right 
hand, a bone scan showed arthritis of the right hip, as well 
as other joints.  

On a March 2001 Report of Medical History obtained from the 
veteran in conjunction with a physical examination for a 
Medical Board, she denied a history of bone, joint, or other 
deformity.  However, she answered "don't' know" when asked 
if she had a history of arthritis, rheumatism, or bursitis.  
There was no explanation given for this answer.  The Report 
of Medical Examination indicated that the lower extremities 
were normal.  

The veteran underwent an August 2001 VA examination prior to 
her discharge from service.  She did not complain of a right 
hip injury or disability, and none was noted on examination.  

VA treatment records from 2002 are negative for treatment or 
complaints pertaining to the right hip. 

The veteran underwent a VA examination of the joints in April 
2003.  She pointed out that the in-service bone scan had 
showed increased uptake in the right hip.  There was no 
history of injury, but the veteran reported pain when she 
would lie on her hips and pain laterally when she bumped into 
things.  She did not relate a history of groin pain or 
radiating symptoms.  On examination, there was tenderness to 
palpation over the greater trochanter and proximal iliotibial 
band.  There was a positive fabere test.  An X-ray study of 
the hips showed no evidence of fracture, dislocation or other 
bone or joint abnormality.  The assessment included bilateral 
trochanteric bursitis which was mild.  The examiner did not 
believe that "the hip was connected in any way" to the 
veteran's regional pain syndrome of the right hand.  

The veteran testified at her July 2004 hearing that she 
developed a disability of the right hip during active 
service, which she believes to be arthritis.  She states that 
this disability was confirmed by a bone scan.  She also 
testified that she continued to experience pain and stiffness 
in her right hip.

The veteran underwent an additional VA examination of the 
joints in November 2005.  The claims folder was reviewed by 
the examiner.  She reported that her hip stiffness had begun 
approximately five years ago.  It was typically worse in the 
morning but had been steadily progressing over time.  She had 
a normal range of motion with stiffness and pain on 
examination.  An X-ray study showed no evidence of fracture, 
dislocation, or abnormal calcifications.  The pertinent 
assessment was a history of chronic pain of the right hip 
which was slowly progressing.  

Additional VA treatment records from November 2005 show that 
the veteran had been examiner earlier that day but that the 
examiner had been unable to find any orthopedic abnormality 
in any of the relevant joints.  The veteran was then sent for 
examination by the rheumatologist in December 2005, but no 
abnormalities were found on that evaluation either.  

Analysis

An initial question is whether the veteran has a current 
right hip disability.  With the exception of the 2003 
examiner who assessed bursitis, post-service medical opinion 
has been to the effect that the veteran has pain without any 
showing of underlying disability.  "Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

As the majority of the competent opinions, and all of the 
most recent opinions, are against a finding of current 
disability underlying the complaints of pain, the Board finds 
that the weight of the evidence is against a finding of 
current right hip disability.

Although an in-service bone scan was interpreted as showing 
arthritis of the right hip during service, that disability 
was not shown to a compensable degree within one year of 
service.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006) 
(providing that to be compensable, arthritis must be 
demonstrated on X-ray).  Thus the weight of the evidence is 
against service connection on a presumptive basis.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Further, 
because arthritis has not been identified, on X-ray or 
otherwise, since service, it could not be service connected 
on the basis of 38 C.F.R. § 3.303(b).

In this case, as the preponderance of the evidence is against 
a finding of current right hip disability, reasonable doubt 
does not arise and the claim is denied. 

Right Shoulder

The veteran contends that she developed a disability of the 
right shoulder during active service, which she believes to 
be arthritis.  She states that this disability was confirmed 
by a bone scan.  The veteran argues that she continues to 
experience pain and stiffness in her right shoulder.  

The service medical records are negative for evidence of 
injury or treatment for a right shoulder disability.  
However, the October 2000 bone scan was also interpreted as 
showing arthritis of the right shoulder.  

As previously noted, in the March 2001 Report of Medical 
History the veteran denied a history of bone, joint, or other 
deformity.  However, she answered "don't' know" when asked 
if she had a history of arthritis, rheumatism, or bursitis.  
On examination, the upper extremities were found to be 
abnormal.  This was a reference to complex pain syndrome of 
the right hand.  There was no reference to the right 
shoulder. 

On the August 2001 VA examination prior to her discharge from 
service, she did not complain of a right shoulder injury or 
disability, and none was noted on examination.  

VA treatment records dated in May 2002 show that the veteran 
was examined for complaints pertaining to her right hand.  
There were no specific complaints regarding the right 
shoulder.  The assessment was possible chronic regional pain 
syndrome of the right upper extremity.  August 2002 treatment 
records include similar findings and the same assessment.  

On the VA examination in April 2003, the veteran stated that 
there was no history of injury, but she said that she had 
pain with overhead activity or working with her shoulders.  
She also had a painful sensation or a fatiguing dead 
sensation when she held her arms over her shoulder for any 
length of time.  On examination, the veteran had mild signs 
of impingement in the one and two positions.  There was no 
tenderness or instability.  Range of motion was from zero to 
165 degrees on forward elevation and abduction, and external 
rotation was to 45 degrees.  An X-ray study of the right 
shoulder was negative.  The assessment was mild bilateral 
shoulder subacromial impingement without evidence of 
functional loss of range of motion or strength of her rotator 
cuff.  The examiner opined that the right shoulder pain could 
be related to the veteran's regional pain syndrome for the 
entire limb.  

On the VA examination in November 2005, which included a 
review of her claims folder, she reported that her shoulder 
stiffness began approximately five years earlier.  It was 
typically worse in the morning and had been steadily 
progressing over time.  On examination, the right shoulder 
had a normal range of motion, but with pain and stiffness on 
movement.  Strength was 5/5.  An X-ray study of the right 
shoulder was normal.  The assessment was a history of chronic 
back pain in addition to shoulder, hip, and hand pain for the 
past five years.  A rheumatology consult conducted at this 
time failed to find a chronic disability.  

Analysis

The record contains conflicting evidence as to whether the 
veteran has a current right shoulder disability related to 
service.

The 2003 examiner's findings of impingement can be read as 
reporting a current disability underlying her complaints of 
right shoulder pain.  No other medical professional, however, 
has found a current right shoulder disability since service.  
The other examinations were at least as thorough as the 2003 
examination.  The post-2003 examiners had the opportunity to 
take into account the 2003 examiner's opinion.  For these 
reasons, the Board finds that the weight of the competent 
evidence is against a finding that the veteran has a current 
right shoulder disability.

While the veteran is competent to report pain in the right 
shoulder, she is a lay person, and would not be competent to 
diagnose an underlying disability. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has a current right 
shoulder disability underlying her complaints of pain.  

As with the right hip claim, there has been no showing of 
arthritis since service, and service connection on a direct 
or presumptive basis is not warranted. 

The weight of the evidence is against the claim.  
Accordingly, it is denied.  38 U.S.C.A. § 5107(b).  

Increased Rating for Anemia

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

This issue involves the veteran's dissatisfaction with the 
initial rating for his disability assigned following the 
grant of service connection.  The Court has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Anemia is evaluated under rating code 7700.  Under this 
provision, a zero percent (non-compensable) rating is for 
application when hemoglobin is 10gm/100ml or less, and the 
veteran is asymptomatic.  A 10 percent rating is for 
application when hemoglobin is 10gm/100ml or less, with 
findings such as weakness, easy fatigability, or headaches.  
A 30 percent rating is for application when hemoglobin is 
8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 70 percent rating is for application when 
hemoglobin is 7gm/100ml or less, with findings such as 
dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 
120 beats per minute), or syncope (three episodes in the last 
six months).  A 100 percent rating is for application when 
hemoglobin is 5gm/100ml or less, with findings such as high 
output congestive heart failure or dyspnea at rest.  
38 C.F.R. § 4.117 (Code 7700).  

VA treatment records from 2002 include a June 2002 assessment 
of anemia.  No laboratory tests of the veteran's blood were 
included, and these records are negative for other relevant 
findings.  

Private laboratory results from February 2003 show that the 
veteran's hemoglobin was tested twice on the same day within 
a very short period of time.  The results were 8.5 and 8.7.  

April 2003 treatment records show that the veteran complained 
of headaches for two days duration.  The veteran was very 
vague when asked about her symptoms and attributed her 
headache to a cold. 

Private treatment records from July 2003 show that the 
veteran was seen for complaints of headaches.  The diagnosis 
was migraine headaches.  A July 2003 laboratory record states 
that the veteran's hemoglobin was 11.7.  

Additional July 2003 records indicate that the veteran 
underwent a private neurological examination to ascertain the 
cause of her headaches.  Her medical history was significant 
for high blood pressure, anemia, and low back pain.  
Following the examination, the impression was migraine 
headache. 

August 2003 VA treatment records show that the veteran 
presented for follow up treatment for migraines, 
hypertension, and iron deficiency anemia.  She was seen again 
for these problems in September 2003. 

The veteran was afforded a VA examination for hemic disorders 
in January 2004.  Her claims folder was reviewed.  The 
history of her anemia was reviewed.  The veteran was not 
aware of the cause, but noted that she had heavy menstrual 
periods at least every 28 days and sometimes twice a month.  
She had experienced headaches since 1995 which she attributed 
to her hypertension.  The veteran had no particular 
infection, shortness of breath, chest pain, claudication or 
syncope.  She had occasional light headedness which required 
her to sit down.  Medication had been started in 2001, and 
she also used iron.  A blood count revealed hemoglobin of 
11.3 grams.  The diagnosis was that the veteran currently has 
mild anemia, which more likely than not is iron deficiency 
and may well be due to her heavy menstrual periods.  

At her hearing, the veteran testified to long standing 
fatigue and other symptoms that she attributed to anemia.

The veteran's claims folder was provided to a VA examiner for 
hemic disorders in August 2005.  The examiner was to review 
the claims folder and offer his opinion as to the current 
nature and severity of her anemia.  He noted that her 
hemoglobin had been measured at 9.1 grams in March 2001, 12.7 
grams in August 2003, and 11.3 grams in January 2004.  After 
reviewing the record, the impression was a history of 
microcytic anemia in March 2001, responsive to oral iron 
replacement as demonstrated by the normal August 2003 
readings, so that any current symptoms were unrelated to 
anemia.  The clinical picture was entirely consistent with 
iron deficiency anemia.  The examiner noted that this was not 
a primary disorder.  The cause of the iron deficiency was 
likely blood loss, which was likely due to menstruation.  
Further evaluation was not indicated.  

In a November 2005 addendum to the August 2005 examination, 
the examiner noted that the veteran had been in the office in 
order to be evaluated by rheumatology, and that blood had 
been drawn at that time.  Her hemoglobin was 9.9.  The 
examiner stated that her laboratory findings were consistent 
with partially treated iron deficiency anemia as previously 
noted.  

Additional November 2005 VA records indicate that the August 
2005 examiner had spoken to the veteran.  He said that it 
appeared that the veteran has iron deficiency anemia, 
partially treated but that was still manifested by very low 
ferritin.  She had been taking iron for about five years.  
The source of blood loss was presumably via menses, and she 
was scheduled for a hysterectomy for fibroids that week.  The 
examiner determined that he should see the veteran in person.  
However, a handwritten note stated that the examiner did not 
call the veteran in for an appointment, but that he had 
reviewed her information on the computer.  The veteran sent 
him a November 2005 letter from her private doctor in which 
the private doctor reported that the veteran was to undergo a 
hysterectomy the following month secondary to blood loss 
anemia, secondary to menorrhagia, secondary to uterine 
fibroids.  The fibroids were the cause of the anemia.  

A May 2006 letter from the veteran's nurse practitioner shows 
that the veteran had recently undergone a partial 
hysterectomy for the removal of uterine fibroids.  Pre-
operatively she was experiencing severe heavy menstrual flow 
which was causing anemia.  Her anemia resulted in severe 
fatigue.  The anemia had resolved since the surgery.  

Analysis

The evidence just discussed shows that on occasions prior to 
her hysterectomy, the veteran's hemoglobin has been under 
10gm/100ml, while at other times it was above.  It has never 
been at or below 8.  Thus, her hemoglobin level was 
approximately 10 or below during that period.

She has testified to symptoms consistent with anemia, and the 
private nurse practitioner confirmed severe fatigue.  It is 
not entirely clear whether the VA examiners found the anemia 
to be symptomatic.  

Resolving reasonable doubt in the veteran's favor the Board 
finds that during the period from August 29, 2003, when 
service connection became effective, until December 2, 2005, 
when she underwent a hysterectomy, the veteran's anemia was 
manifested by hemoglobin levels predominantly at 10 or less, 
and easy fatigability.  The criteria for a 10 percent 
evaluation were met during this period.

The undisputed evidence is that since the December 2, 2005, 
hysterectomy, the anemia has been asymptomatic; and thus has 
not met the criteria for a compensable evaluation.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.117, Code 
7700.  


ORDER

Entitlement to service connection for arthritis of the right 
hip is denied. 

Entitlement to service connection for a right shoulder 
disability claimed as arthritis of the right shoulder is 
denied. 

Entitlement to an initial 10 percent rating for anemia is 
granted during the period from August 29, 2003 to December 2, 
2005; but entitlement to an initial compensable rating for 
anemia is denied for the period beginning December 3, 2005. 


REMAND

The development requested in the January 2005 examination 
included an orthopedic examination to determine the current 
nature and severity of the veteran's low back disability.  
Among other things, the examiner was "...specifically 
requested to provide range of motion findings for the 
thoracolumbar spine segments....." 

The veteran's low back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  This formula depends greatly on range of motion 
measurements expressed in terms of degrees.  See 38 C.F.R. 
§ 4.71a, Codes 5237, 5243.  In fact, as the veteran is 
currently evaluated as 10 percent disabled for her 
disability, forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees would 
by itself merit a 20 percent evaluation.  

Unfortunately, the November 2005 examination report does not 
contain a measurement of the veteran's forward flexion in 
terms of degrees, and the Board is unable to estimate the 
measurement based on how close the veteran can come to 
touching the floor.  Orthopedic and neurological examinations 
conducted in conjunction with the examination of the spine 
also do not have this information.  The range of forward 
flexion is needed in order to evaluate the back disability in 
accordance with the rating schedule.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
forwarded to the examiner who conducted 
the November 2005 spine examination.  
This examiner should render an opinion as 
to the veteran's range, in degrees, of 
forward flexion in the thoracolumbar 
spine, and whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, incoordination, or flare-
ups.  

2.  If the examiner who conducted the 
November 2005 spine examination is 
unavailable, or unable to provide the 
needed findings, the RO should schedule 
the veteran for orthopedic examination 
to determine the current severity of her 
thoracolumbar spine disability.  The 
examiner should report all orthopedic 
manifestations of the veteran's service 
connected thoracolumbar spine 
disability, and specifically provide 
range of motion findings for the 
thoracolumbar spine segments in terms of 
forward flexion, extension, left and 
right lateral flexion and left and right 
lateral rotation.  The range of motion 
findings must be expressed in terms of 
degrees.  The examiner must provide 
opinion as to the extent, if any, 
additional limitation of motion (in 
degrees) due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  

Further, the examiner should comment as 
to whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal gait; or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  If 
ankylosis is present, the examiner 
should specify whether the ankylosis 
results in one or more of the following: 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen; dyspnea; atlantoaxial or 
subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Finally, the examiner 
should note whether or not the veteran's 
disability results in any incapacitating 
episodes and, if so, the duration of 
these episodes.  Send the claims folder 
to the examiner for review. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


